Exhibit 10.31

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of February, 2006, by and between Silicon Valley Bank
(“Bank”) and KOSAN BIOSCIENCES INCORPORATED, a Delaware corporation (“Borrower”)
whose address is 3832 Bay Center Place, Hayward, California 94545.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 15, 2005 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Borrower has requested that Bank amend the Loan Agreement to make certain
other revisions to the Loan Agreement as more fully set forth herein.

C. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.2 (Financial Statements, Reports, Certificates). Notwithstanding
anything set forth in Section 6.2(b) of the Loan Agreement to the contrary, the
Bank and Borrower agree that the Compliance Certificate for each January shall
not be required to set forth a calculation of the Remaining Months Liquidity
covenant for such period, provided that the Compliance Certificate delivered for
each February includes a calculation of the Remaining Months Liquidity covenant
for both January and February.

2.2 Section 6.7 (Location of Inventory and Equipment). The Borrower and the Bank
agree that from and after the date hereof, Section 6.7 of the Loan Agreement is
amended to (a) delete the requirement that Borrower provide the Bank with thirty
(30) days prior notice of any change in the location of any Equipment or
Inventory and (b) permit Equipment



--------------------------------------------------------------------------------

and Inventory having an aggregate fair market value of not less than $250,000 to
be kept at locations other than those identified on Schedule 6.7(b).

2.3 Section 7.7 (Transactions with Affiliates). The Borrower and the Bank agree
that Section 7.7 does not preclude or prohibit a director of Borrower from
facilitating a transaction or series of transactions which result in the
Borrower raising additional equity from a venture capital fund affiliated with a
director of the Borrower.

2.4 Section 13 (Definitions). Subsection (e) of the definition of “Permitted
Indebtedness” set forth in Section 13 of the Loan Agreement is hereby amended by
deleting $3,500,000 and replacing it with $5,000,000.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

2



--------------------------------------------------------------------------------

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not be contravene (a) any law or regulation binding
on or affecting Borrower, (b) any contractual restriction with a Person binding
on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment, which fees and expenses will not exceed
$2,500.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Kosan Biosciences Incorporated By:  
/s/ Michael White     By:   /s/ Margaret A. Horn Name:   Michael White     Name:
  Margaret A. Horn Title:   Relationship Manager     Title:   Senior Vice
President

Signature Page